DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments to the claims are acknowledged. 

Claim Interpretation
See page 10, the “Claim Interpretation” section of applicant’s remark. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr.  Paul C. Lewis on 5/9/22.
The application has been amended as follows: 
Claims:
	Cancel claims 14-17. 



Allowable Subject Matter
Claims 1-13 and 18-20 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is US 20170119053; or US 20190124995, which teach user interface/mode navigation timing. 
The international search report, the Chinese office actin, the European search report cited in the IDS, and the references cited the reports were fully review. 
None of the references individually or in combination anticipates or render obvious: 
a smoking system comprising: 
a secondary device which comprises a load for atomizing an aerosol source or heating a flavor source, and a power source configured to supply electric power to the load; 
a primary device configured to electronically connect to the secondary device; and configured to supply electric power to the load and the power source; and 
a control part configured to execute a first mode for supplying electric power from the primary device to the load and a second mode for supplying electric power from the primary device to the power source, wherein, at a timing between the first mode and the second mode in at least one of a first transition, that is a transition from the first mode to the second mode, and a second transition, that is a transition from the second mode to the first mode, the control part executes a transition mode that comprises a transition time for changing a predetermined variable relating to supply of electric power. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071. The examiner can normally be reached Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHOGO . SASAKI
Primary Examiner
Art Unit 1798



/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        5/9/22